3201 Edwards Mill Rd. PH: Tel: (888) 269-9925

Ste 141-492 email: info@orarlc.com
Raleigh, NC 27612 ~ email: wayne. martin20202( gmail.com

OR:A I<. ~ RECEIVED

Wester District of Washington
April 16, 2021 at Seattle

. To: Jason Wilson-Aguilar, Trustee; Honorable Judge Timothy W. Dore APR 19 2091
Fr: Wayne Martin - Overage Refund & Asset Recovery .
Re: Recovery of Monies Due to the Bankruptcy Court
. MARK L. HATCHER, CLERK
Dear Honorable Timothy W. Dore and Trustee Jason Wilson-Aguilar, OF THE BANKRUPTCY COURT
My name is Wayne Martin with Overage Refund & Asset Recovery and I am an asset recovery
specialist. I have identified funds held by a County or State Court that are due to the Bankruptcy Court.

These funds are in the debtor’s name and the Bankruptcy court was not notified, as the County does not
index Bankruptcy Court cases in their system. The funds I research are created by foreclosure overages,
unclaimed probate, tax refunds, condemnation overages, eminent domain payments, etc.

No claim has been made on the funds, because the County has been unable to find the claimant {the
debtor), or because the debtor knows they cannot claim it without notifying you.

I work on a contingency basis, relying on a referral fee of 25%, payable only if and when the you are
successful claiming the funds. I confirm they are still being held and cross reference the debtor —
information against the claimant due from the County or State.

If you agree you would be willing to consider recovering these funds for the Bankruptcy Court, please
let me know, and I will pass on the information you need to make the claim.

Bankruptcy case: 18-13546 Original Trustee: K Michael Fitzgerald Original Judge: Timothy W. Dore
Case was Filed 09/11/2018, Discharged 12/14/2018 and Terminated 02/25/2020

Amount of monies held that the Bankruptcy Court can recover $435,993.00

Years monies were created 2020/2021

If you do not wish to claim the funds, please let me know. I can work with the debtor to recover them.

Respectfully,

Wayne Martin

https://www.orarlic.com

(888) 269-9925

Member of the Rightful Owner Project
http://rightfulownerproject.org/ropmemberslist.htmi

Case 18-13546-TWD Doc 36 Filed 04/19/21 Ent. 04/21/21 10:50:25 Pg. 1of1
